Terry, J.,
delivered the opinion of the Court—Murray, C. J., concurring.
The plaintiff seeks, by a mandamus, to compel the defendant, who is State Treasurer, to pay, in the order of their registration, certain Comptroller’s warrants, issued in payment of labor and material furnished in the erection of the State-prison wall.
The act amending an act concerning the office of Comptroller, passed April, 1854, provides, that “no warrants shall be drawn on the Treasury, except there be an unexhausted specific appropriation to meet the same.” There having been no appropriation by law for the erection of the prison-wall, the act of the Comptroller in issuing such warrants, was in direct contravention of a positive statute, and the warrants are absolutely void.
Judgment affirmed.